              Case 5:21-cv-00518-R Document 1 Filed 05/18/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

 FOREMAN ELECTRIC SERVICES, INC., )
                                  )
           Plaintiff,             )
                                  )                               CIV-21-518-SLP
 v.                               )               Case No.
                                  )               (State Court Case No. CJ-2021-2103)
 MAMMOTH ENERGY SERVICES, INC. )                  (District Court of Oklahoma County)
 and COBRA ACQUISITIONS LLC,      )
                                  )
                                  )
           Defendants.            )


                               NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF OKLAHOMA

        1.      Notice. Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Fed. R. Civ.

 P. 81 and LCvR 81.2, Defendants Mammoth Energy Services, Inc. (“Mammoth”) and

 Cobra Acquisitions, LLC (“Cobra,” and together with Mammoth, “Defendants”) remove

 this action to the United States District Court for the Western District of Oklahoma, which

 is the judicial district in which the action is pending. In support of this Notice, Mammoth

 and Cobra state as follows:

        2.      Attachment of State Court Papers. Pursuant to 28 U.S.C. § 1446 and LCvR

 81.2, a copy of the Petition, which are the only state court papers filed as of the time of

 removal, and a copy of the docket sheet, are attached hereto as Exhibits 1 and 2.

        3.      The State Court Action. Plaintiff Foreman Electric Services (“Plaintiff”)

 filed this action against Mammoth and Cobra on May 13, 2021 in the District Court of



 {S569881;}
             Case 5:21-cv-00518-R Document 1 Filed 05/18/21 Page 2 of 5




Oklahoma County, State of Oklahoma (Case No. CJ-2021-2103) (the “State Court

Action”). To the knowledge of Mammoth and Cobra, as of the date hereof, neither has

been served with the Petition or Summons.

       4.      Removal Is Proper. Removal to this Court from the District Court of

Oklahoma County, State of Oklahoma, is proper pursuant to 28 U.S.C. §§ 1331, 1332(a),

1441, and 1446, in that: (a) it is a civil action founded on a claim or right arising under the

laws of the United States; and (b) there is complete diversity of citizenship between

Plaintiff and Defendants, and the amount in controversy exceeds $75,000.

A.     Federal Question Jurisdiction

       5.      Plaintiff’s RICO Claim Confers Federal Question Jurisdiction: Plaintiff’s

first cause of action alleges violations of the Racketeer Influenced and Corrupt

Organizations (“RICO”) Act, specifically 18 U.S.C. §§ 1962(c) and (d). Claims for

violation of 18 U.S.C. §§ 1962(c) and (d) are a proper basis for removal jurisdiction. See,

e.g., Knight v. Mooring Capital Fund, LLC, 749 F.3d 1180, 1183 (10th Cir. 2014); Quahlity

Buds, LLC v. Correa, 2019 WL 11542361, at *1 (E.D. Okla. 2019).

       6.      This Court Has Jurisdiction over the Remaining Claims: All of Plaintiff’s

claims alleged in the Petition arise from the same common nucleus of operative facts. See

United Mine Workers v. Gibbs, 383 U.S. 715, 725-26 (1966). The Court therefore has

jurisdiction over the remaining claims based on supplemental jurisdiction. See Diaz v. Paul

J. Kennedy L. Firm, 289 F.3d 671, 675 (10th Cir. 2002) (affirming summary judgment

disposition of RICO and state-law claims, where RICO was the “sole basis for federal

jurisdiction” and District Court exercised supplemental jurisdiction over state-law claims).

{S569881;}                                    2
             Case 5:21-cv-00518-R Document 1 Filed 05/18/21 Page 3 of 5




       7.      Based on the foregoing, this action arises under the laws of the United States

and may be removed to this Court without regard to the amount in controversy or the

citizenship or residence of the parties pursuant to 28 U.S.C. §1441(a). See Caterpillar, Inc.

v. Williams, 482 U.S. 386, 393 (1987).

B.     Diversity Jurisdiction

       8.      Diversity of Citizenship Exists: Plaintiff is a Puerto Rico corporation with

its principal place of business in Odessa, Ector County, Texas. Exhibit 1, Petition ¶ 1.

Defendant Mammoth is a Delaware corporation with its principal place of business in

Oklahoma City, Oklahoma. Id. ¶ 2. Defendant Cobra is a Delaware limited liability

company with its principal place of business in Oklahoma City, Oklahoma. Id. ¶ 3.

       9.      Plaintiff Alleges Damages Exceeding $75,000. In the Petition, Plaintiff

specifically states that the damages sought “exceed $75,000.” See, e.g., id. ¶ 76.

       10.     Removal Based on Diversity Jurisdiction Is Proper: Because Mammoth and

Cobra have not been “properly joined and served as defendants,” removal based on

diversity jurisdiction is proper pursuant to 28 U.S.C. § 1441(b). See, e.g., Magellan v.

Zurich Am. Ins. Co., 228 F. Supp. 3d 1257, 1260-61 (N.D. Okla. 2017); cf. Woods v. Dr

Pepper Snapple Grp., Inc., 2020 WL 917284, at *4 (W.D. Okla. Feb. 26, 2020)

(acknowledging ability of in-state defendant to remove prior to service).

C.     The Removal Is Timely and Procedure Is Proper

       11.     Removal Within Thirty Days. This Notice of Removal is timely under 28

U.S.C. § 1446(b) because Defendants have not yet received service of summons, and the

30-day period provided for in 28 U.S.C. § 1446(b) has not expired.

{S569881;}                                    3
             Case 5:21-cv-00518-R Document 1 Filed 05/18/21 Page 4 of 5




       12.     Notice of Filing. Written notice of the filing of this Notice of Removal will

be given promptly to Plaintiff, and a copy of the Notice of Removal will be filed with the

Clerk of the District Court of Oklahoma County, State of Oklahoma, as provided by 28

U.S.C. § 1446(d).

       13.     Oklahoma County Is Located Within This District. Removal to this Court is

proper under 28 U.S.C. § 1441(a) because the District Court of Oklahoma County, State

of Oklahoma, is located within this District. 28 U.S.C. § 116(c).

       WHEREFORE, Defendants Mammoth and Cobra remove this action to this Court

and invoke this Court’s jurisdiction.


                                                 Respectfully submitted,


                                              /s/ Lance E. Leffel                  e
                                              Robert McCampbell, OBA No. 10390
                                              Lance E. Leffel, OBA No. 19511
                                              GABLE GOTWALS
                                              One Leadership Square, Fifteenth Floor
                                              211 North Robinson
                                              Oklahoma City, OK 73102-7101
                                              PH: (405) 235-5500
                                              Email: RMcCampbell@Gablelaw.com
                                                      LLeffel@Gablelaw.com

                                              Attorneys for Defendants Mammoth Energy
                                              Services, Inc. and Cobra Acquisitions, LLC




{S569881;}                                   4
             Case 5:21-cv-00518-R Document 1 Filed 05/18/21 Page 5 of 5




                            CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

David R. Keesling
Destyn D. Stanton
Dunlap Bennett & Ludwig
6660 South Sheridan Road, Suite 250
Tulsa, Oklahoma 74133
Telephone: (918) 998-9350
Facsimile: (918) 998-9360

Counsel for Plaintiff

                                             /s/ Lance E. Leffel            l




{S569881;}                                  5
